    Case 1:18-cv-10543-LAP-KHP Document 11 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SWARANJIT SINGH KHALSA,
                                         18 Civ. 10543 (LAP) (KHP)
                Plaintiff,
                                                    ORDER
        -against-

SANDEEP CHAKRAVORTY,

                Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    On July 17, 2019, United States Magistrate Katherine H.

Parker issued a Report and Recommendation [dkt. no. 10]

recommending that the Court dismiss this action pursuant to

Federal Rule of Civil Procedure 41(b).       The parties were given

fourteen days to file objections to the Report and

Recommendation; no objections have been filed.

    When no party objects to a Report and Recommendation, the

“court need only satisfy itself that there is no clear error on

the face of the record.”     Urena v. New York, 160 F. Supp. 2d

606, 609-10 (S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985)).      The Court has reviewed the

record and the Report and Recommendation for clear error and,

finding none, hereby adopts Magistrate Judge Parker’s Report and

Recommendation in its entirety as the opinion of the Court.




                                    1
    Case 1:18-cv-10543-LAP-KHP Document 11 Filed 07/07/20 Page 2 of 2



    For the reasons set forth in the Report and Recommendation,

this action is dismissed pursuant to Rule 41(b).         The Clerk of

the Court is directed to mark this action closed and all pending

motions denied as moot.


SO ORDERED.

Dated:   July 7, 2020
         New York, New York


                                        ____________________________
                                        LORETTA A. PRESKA, U.S.D.J.




                                    2
